FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                          June 7, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
MICHAEL DOYLE,

             Plaintiff−Appellant,

v.                                                        No. 12-1113
                                                 (D.C. No. 1:12-CV-00652-LTB)
PEOPLE OF THE STATE OF                                      (D. Colo.)
COLORADO,

             Defendant−Appellee.


                        ORDER DENYING CERTIFICATE
                            OF APPEALABILITY*


Before KELLY, O’BRIEN, and MATHESON, Circuit Judges.


      Michael Doyle, a state prisoner proceeding pro se, seeks a certificate of

appealability (COA) to appeal the district court’s decision to construe his Fed. R.

Civ. P. 60(b) claims as unauthorized second or successive 28 U.S.C. § 2254 habeas

claims and dismiss them for lack of jurisdiction. We deny a COA and dismiss the

matter.

      Mr. Doyle pleaded guilty in 2002 to second degree murder. He was sentenced

to eighteen years in prison. In 2007, he filed a § 2254 habeas petition. The district

*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court denied the petition as time-barred, and we denied Mr. Doyle’s request for a

COA. See Doyle v. Archuleta, 370 F. App’x 934, 936 (10th Cir. 2010).

      In March 2012, Mr. Doyle filed a new complaint in district court seeking relief

from his state court conviction through Rule 60(b). The district court dismissed the

action for lack of jurisdiction because Mr. Doyle’s claims were unauthorized second

or successive § 2254 habeas claims. He now seeks a COA to appeal from that

dismissal. To obtain a COA, Mr. Doyle must show that “jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 478 (2000).

      Mr. Doyle does not address how the district court was incorrect in its

procedural ruling to dismiss his unauthorized second or successive § 2254 claims for

lack of jurisdiction. Instead, Mr. Doyle argues the merits of his claims, asserting that

the state trial court lacked subject matter jurisdiction over his second degree murder

charge, and that he is entitled to habeas relief based on actual innocence. See Aplt.

Br. at 3-4; Memo. in Support at 4-15. But Mr. Doyle filed his first habeas petition in

2007 and he may not file second or successive § 2254 habeas claims unless he first

obtains authorization from the circuit court. 28 U.S.C. § 2244(b)(3)(A). In the

absence of such authorization, a district court lacks jurisdiction to address the merits

of second or successive § 2254 habeas claims. In re Cline, 531 F.3d 1249, 1251

(10th Cir. 2008) (per curiam).




                                          -2-
       In its decision, the district court explained that Rule 60(b) is a rule of civil

procedure and it does not permit a federal district court to grant relief from a state

court judgment. As a result, the district court construed the Rule 60(b) claims as

§ 2254 habeas claims. The district court noted, however, that Mr. Doyle did not have

authorization to file his second or successive § 2254 claims. Under these

circumstances, the district court could dismiss the claims for lack of jurisdiction or

transfer them to this court. See Cline, 531 F.3d at 1252. The district court decided

that it was not in the interest of justice to transfer the claims to this court because

none of the claims would meet the requirements for authorization set forth in

28 U.S.C. § 2244(b)(2). The district court therefore dismissed the action for lack of

jurisdiction.

       Reasonable jurists could not debate that the district court was correct in its

procedural ruling to treat Mr. Doyle’s Rule 60(b) claims as unauthorized second or

successive § 2254 habeas claims and to dismiss them for lack of jurisdiction.

Accordingly, we DENY a COA and DISMISS this matter. We also DENY

Mr. Doyle’s motion to proceed on appeal in forma pauperis because he has failed to

advance “a reasoned, nonfrivolous argument on the law and facts in support of the




                                           -3-
issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505

(10th Cir. 1991).

                                             Entered for the Court




                                             ELISABETH A. SHUMAKER, Clerk




                                       -4-